DETAILED ACTION
	This office action is in response to the Request for Continuation filed on June 27, 2022 in application 16/674,477. 
	Claims 1, 4-6, 8, 11-13, 15, 18-20 and 22 are presented for examination.   Claims 1, 8, 15 are amended.   Claims 2-3, 7, 9-10, 14, 16-17, 21 and 23 are cancelled. 
	 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 8, 11-13, 15, 18-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   Refer below 35 USC 112 (failure to comply with the written descriptions requirement) for more details.    
For the purpose of examination, the amended limitation will not be examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 11-13, 15, 18-20 and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended limitation of:
1. “wherein a bad checksum in combination with a mismatch between the sequence ID included within the header information and the sequence ID include within the footer information indicates data corruption during the power failure event.”   
Applicant’s specification had one occurrence of “mismatched” in paragraph 67.   Applicant describes when checksum is bad (paragraph 66), if the sequence IDs are mismatched, there was a write split due to the power failure event.   So being an acknowledgement was not sent to the client, the data will be resent by the client (paragraph 67).   If the sequence IDs are both invalid there is corruption (paragraph 68).   If the sequence IDs both match there is corruption (paragraph 69).   If one sequence ID is invalid there may be corruption (paragraph 70). 
As applicant’s specification describes, when the checksums are bad and the sequence IDs are mismatched, it means that there was a split due to the power failure event.   Data corruption occurs when checksums are bad and the sequence IDs are both invalid or the sequence IDs both match.   Only a power failure event is indicated for a bad checksum with mispatch sequence IDs.   Correction is advised. 

	2. “in response to the sequence IDs in both the header information and the footer information being invalid, initiating a data recovery process to attempt to recover content associated with the post-acknowledgement data corruption”
Applicant’s specification describes post-acknowledgement data corruptions, in paragraph 51-53, were if the memory page metadata includes post-acknowledgement data corruption, data recovery process may initiate.   Applicant’s specification teach of post-acknowledgement data corruption included in the memory page metadata but does not explicitly state what the post-acknowledgement data corruption includes.   Correction is advised. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim et al. (US 2006/0179211) in further view of Anderson et al. (US 2007/0203934) in further view of Boyle (US 8,194,341). 

In regard to claim 1, Aasheim et al. teach a computer-implemented method, executed on a computing device, comprising:
processing memory page metadata received from a cache memory system within a data storage system to determine if the memory page metadata includes corruption due to a power failure event (file system ensures data integrity if a power event occurs around the time data is being written to the flash medium, pg. 11), wherein processing memory page metadata received from a cache memory system within a data storage system to determine if the memory page metadata includes corruption due to a power failure event includes: 
examining a checksum included within the memory page metadata (the power failure manager module simply scans the physical sector indicated by the write pointer to ascertain whether the meta-information is present, fig. 16, pg. 118-120) to determine if the memory page metadata was corrupted during the power failure event (store meta-information such as a shut-down bit at a location on a flash medium if a computer shuts-down according to a normal shutdown mode, fig. 17, 1702, pg. 121-125);
if the memory page metadata includes post-acknowledgement data corruption, initiating a data recovery process to attempt to recover content associated with the post-acknowledgement data corruption (metadata is not located to indicate that there is a corruption of data in the memory, fig. 19, 1906, pg. 131), wherein the data recovery process includes a File System Consistency Check (FSCK) (a file system checks is performed to ensure data integrity, pg. 9-10); and
if the memory page metadata includes pre-acknowledgement data corruption, reobtaining content associated with the pre-acknowledgement data corruption (scan media for any non-dirty sectors containing the metadata, fig. 21, 2108, if the transaction is not complete then the physical sector is not marked dirty, pg. 147, file request with transaction is pending and is schedule for execution, fig. 21, 2112, pg. 144-150).
Aasheim et al. does not explicitly teach wherein the memory page metadata includes header information, a payload and footer information. 
Anderson et al. teach of a metadata templating comprising of metadata including header information, body information and footer information (para. 27). 
It would have been obvious to modify the method of Aasheim et al. by adding Anderson metadata templating.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in defining pages of metadata (para. 27). 
Aasheim et al. and Anderson et al. does not explicitly teach comparing a sequence ID include within the header information of the memory page metadata to a sequence ID included within the footer information.
Boyle teaches of the header identifier and the footer identifier comprise a sequence number of the write operation such that the footer corresponds to the header only if they both contain the same sequence number (fig. 3a, col. 3 lines 30-42).
It would have been obvious to modify the method of Aasheim et al. and Anderson et al. by adding Boyle sequence number.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in tracking write operation after a power failure (col. 3 lines 30-42). 

In regard to claim 8, Aasheim et al. teach a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
processing memory page metadata received from a cache memory system within a data storage system to determine if the memory page metadata includes corruption due to a power failure event (file system ensures data integrity if a power event occurs around the time data is being written to the flash medium, pg. 11), wherein processing memory page metadata received from a cache memory system within a data storage system to determine if the memory page metadata includes corruption due to a power failure event includes: 
examining a checksum included within the memory page metadata (the power failure manager module simply scans the physical sector indicated by the write pointer to ascertain whether the meta-information is present, fig. 16, pg. 118-120) to determine if the memory page metadata was corrupted during the power failure event (store meta-information such as a shut-down bit at a location on a flash medium if a computer shuts-down according to a normal shutdown mode, fig. 17, 1702, pg. 121-125);
if the memory page metadata includes post-acknowledgement data corruption, initiating a data recovery process to attempt to recover content associated with the post-acknowledgement data corruption (metadata is not located to indicate that there is a corruption of data in the memory, fig. 19, 1906, pg. 131), wherein the data recovery process includes a File System Consistency Check (FSCK) (a file system checks is performed to ensure data integrity, pg. 9-10); and
if the memory page metadata includes pre-acknowledgement data corruption, reobtaining content associated with the pre-acknowledgement data corruption (scan media for any non-dirty sectors containing the metadata, fig. 21, 2108, file request with transaction is pending and is schedule for execution, fig. 21, 2112, pg. 144-150).
Aasheim et al. does not explicitly teach wherein the memory page metadata includes header information, a payload and footer information. 
Anderson et al. teach of a metadata templating comprising of metadata including header information, body information and footer information (para. 27). 
	Refer to claim 1 for motivational statement. 
Aasheim et al. and Anderson et al. does not explicitly teach comparing a sequence ID include within the header information of the memory page metadata to a sequence ID included within the footer information.
Boyle teaches of the header identifier and the footer identifier comprise a sequence number of the write operation such that the footer corresponds to the header only if they both contain the same sequence number (fig. 3a, col. 3 lines 30-42).
Refer to claim 1 for motivational statement.

In regard to claim 15, Aasheim et al. teach a computing system including a processor and memory configured to perform operations comprising:
processing memory page metadata received from a cache memory system within a data storage system to determine if the memory page metadata includes corruption due to a power failure event (file system ensures data integrity if a power event occurs around the time data is being written to the flash medium, , wherein processing memory page metadata received from a cache memory system within a data storage system to determine if the memory page metadata includes corruption due to a power failure event includes: 
examining a checksum included within the memory page metadata (the power failure manager module simply scans the physical sector indicated by the write pointer to ascertain whether the meta-information is present, fig. 16, pg. 118-120) to determine if the memory page metadata was corrupted during the power failure event (store meta-information such as a shut-down bit at a location on a flash medium if a computer shuts-down according to a normal shutdown mode, fig. 17, 1702, pg. 121-125);
if the memory page metadata includes post-acknowledgement data corruption, initiating a data recovery process to attempt to recover content associated with the post-acknowledgement data corruption (metadata is not located to indicate that there is a corruption of data in the memory, fig. 19, 1906, pg. 131), wherein the data recovery process includes a File System Consistency Check (FSCK) (a file system checks is performed to ensure data integrity, pg. 9-10); and
if the memory page metadata includes pre-acknowledgement data corruption, reobtaining content associated with the pre-acknowledgement data corruption (scan media for any non-dirty sectors containing the metadata, fig. 21, 2108, file request with transaction is pending and is schedule for execution, fig. 21, 2112, pg. 144-150).
Aasheim et al. does not explicitly teach wherein the memory page metadata includes header information, a payload and footer information. 
Anderson et al. teach of a metadata templating comprising of metadata including header information, body information and footer information (para. 27). 
	Refer to claim 1 for motivational statement. 
Aasheim et al. and Anderson et al. does not explicitly teach comparing a sequence ID include within the header information of the memory page metadata to a sequence ID included within the footer information.
Boyle teaches of a the header identifier and the footer identifier comprise a sequence number of the write operation such that the footer corresponds to the header only if they both contain the same sequence number (fig. 3a, col. 3 lines 30-42).
Refer to claim 1 for motivational statement.

****************************************

Claims 4-6, 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim et al. (US 2006/0179211) in further view of Anderson et al. (US 2007/0203934) in further view of Boyle (US 8,194,341) in further view of Ponomarenko (US 7,991,849). 

In regard to claim 4, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computer-implemented method of claim 1 wherein reobtaining content associated with the pre-acknowledgement data corruption includes: deleting the memory page metadata that includes the pre-acknowledgement data corruption; and deleting content currently associated with the pre-acknowledgement data corruption.
Ponomarenko teaches of managing configuration memory with transaction and redundancy support by implementing an abort operation and rollback operation where it iterates through every transaction on the list and looks up the operation code and title of the object and reverse the operation performed on the modified objects for every single action (fig. 5, 514 abort, restore, clear and remove, col. 7, 33-67). 
It would have been obvious to modify the method of Aasheim et al., Anderson et al. and Boyle by adding Ponomarenko managing configuration memory with transaction and redundancy support.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would 

In regard to claim 5, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computer-implemented method of claim 4 wherein reobtaining content associated with the pre-acknowledgement data corruption further includes: obtaining replacement content associated with the pre-acknowledgement data corruption from a client; and generating replacement memory page metadata for the replacement content.
Ponomarenko teaches of managing configuration memory with transaction and redundancy support by implementing an abort operation and rollback operation where if a failure occurred, the log is taken from the transaction log file and applied to the database file to restore the contents of the database file to its state prior to the failure (fig. 14, 1410).   The database file is then reloaded into memory (fig. 14, 1412). 
Refer to claim 4 for motivational statement.

In regard to claim 6, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computer-implemented method of claim 5 wherein reobtaining content associated with the pre-acknowledgement data corruption further includes: storing the replacement content and the replacement memory page metadata on the cache memory system.
Ponomarenko teaches of managing configuration memory with transaction and redundancy support by implementing an abort operation and rollback operation where if a failure occurred, the log is taken from the transaction log file and applied to the database file to restore the contents of the database file to its state prior to the failure (fig. 14, 1410).   The database file is then reloaded into memory (fig. 14, 1412). 
Refer to claim 4 for motivational statement.

In regard to claim 11, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computer program product of claim 8 wherein reobtaining content associated with the pre-acknowledgement data corruption includes: deleting the memory page metadata that includes the pre-acknowledgement data corruption; and deleting content currently associated with the pre-acknowledgement data corruption.
Ponomarenko teaches of managing configuration memory with transaction and redundancy support by implementing an abort operation and rollback operation where it iterates through every transaction on the list and looks up the operation code and title of the object and reverse the operation performed on the modified objects for every single action (fig. 5, 514 abort, restore, clear and remove, col. 7, 33-67). 
Refer to claim 4 for motivational statement.

In regard to claim 12, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computer program product of claim 11 wherein reobtaining content associated with the pre-acknowledgement data corruption further includes: obtaining replacement content associated with the pre-acknowledgement data corruption from a client; and generating replacement memory page metadata for the replacement content.
Ponomarenko teaches of managing configuration memory with transaction and redundancy support by implementing an abort operation and rollback operation where if a failure occurred, the log is taken from the transaction log file and applied to the database file to restore the contents of the database file to its state prior to the failure (fig. 14, 1410).   The database file is then reloaded into memory (fig. 14, 1412). 
Refer to claim 4 for motivational statement.

In regard to claim 13, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computer program product of claim 12 wherein reobtaining content associated with the pre-acknowledgement data corruption further includes: storing the replacement content and the replacement memory page metadata on the cache memory system.
Ponomarenko teaches of managing configuration memory with transaction and redundancy support by implementing an abort operation and rollback operation where if a failure occurred, the log is taken from the transaction log file and applied to the database file to restore the contents of the database file to its state prior to the failure (fig. 14, 1410).   The database file is then reloaded into memory (fig. 14, 1412). 
Refer to claim 4 for motivational statement.

In regard to claim 18, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computing system of claim 15 wherein reobtaining content associated with the pre-acknowledgement data corruption includes: deleting the memory page metadata that includes the pre-acknowledgement data corruption; and deleting content currently associated with the pre-acknowledgement data corruption.
Ponomarenko teaches of managing configuration memory with transaction and redundancy support by implementing an abort operation and rollback operation where it iterates through every transaction on the list and looks up the operation code and title of the object and reverse the operation performed on the modified objects for every single action (fig. 5, 514 abort, restore, clear and remove, col. 7, 33-67). 
Refer to claim 4 for motivational statement.

In regard to claim 19, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computing system of claim 18 wherein reobtaining content associated with the pre-acknowledgement data corruption further includes: obtaining replacement content associated with the pre-acknowledgement data corruption from a client; and generating replacement memory page metadata for the replacement content.
Ponomarenko teaches of managing configuration memory with transaction and redundancy support by implementing an abort operation and rollback operation where if a failure occurred, the log is taken from the transaction log file and applied to the database file to restore the contents of the database file to its state prior to the failure (fig. 14, 1410).   The database file is then reloaded into memory (fig. 14, 1412). 
Refer to claim 4 for motivational statement.

In regard to claim 20, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computing system of claim 19 wherein reobtaining content associated with the pre-acknowledgement data corruption further includes: storing the replacement content and the replacement memory page metadata on the cache memory system.
Ponomarenko teaches of managing configuration memory with transaction and redundancy support by implementing an abort operation and rollback operation where if a failure occurred, the log is taken from the transaction log file and applied to the database file to restore the contents of the database file to its state prior to the failure (fig. 14, 1410).   The database file is then reloaded into memory (fig. 14, 1412). 
Refer to claim 4 for motivational statement.

************************************************
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim et al. (US 2006/0179211) in further view of Anderson et al. (US 2007/0203934) in further view of Boyle (US 8,194,341) in further view of Gokhale et al. (US 7,975,061). 

In regard to claim 22, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computer-implemented method of claim 1, wherein the payload includes client-specific information. 
Gokhale et al. teach of metadata that may include information including the sub-client associated with the chunk of data, ect… in order to facilitate restore/recovery operation (col. 17 lines 10-50). 
It would have been obvious to modify the method of Aasheim et al., Anderson et al. and Boyle by adding Gokhale et al. storage operations.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in identifying and analyzes the various sub-clients (col. 17 lines 18-50).

************************************************
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim et al. (US 2006/0179211) in further view of Anderson et al. (US 2007/0203934) in further view of Boyle (US 8,194,341) in further view of Babu et al. (US 2017/0212690). 

In regard to claim 23, Aasheim et al., Anderson et al. and Boyle does not explicitly teach the computer-implemented method of claim 2, wherein the checksum is a checksum of the header information and the payload. 
Babu et al. teach of the header of each level may include a magic number and checksum for used in verifiying the data structure (para. 57). 
It would have been obvious to modify the method of Aasheim et al., Anderson et al. and Boyle by adding Babu et al. recovery of an extent store.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in verifying the structure (para. 57). 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Stoakes et al. (US 2013/0339315) header and footer checksum sequence 
Katayama (US 2005/0125549) checksum sequence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov